Exhibit 5.1 April 20, 2012 Pharmacyclics, Inc. 995 East Arques Avenue Sunnyvale, California94085-4521 Re: Pharmacyclics, Inc. Registration Statement on Form S-8 Ladies and Gentlemen: We have acted as counsel to Pharmacyclics, Inc., a Delaware corporation (the “Company”), in connection with its Registration Statement on Form S-8 (the “Registration Statement”), being filed with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”).The Registration Statement relates to the registration of an aggregate of 2,500,000 shares (the “Shares”) of common stock, $0.0001 par value per share of the Company (the “Common Stock”), comprised of 2,000,000 shares of Common Stock issuable pursuant to the terms and in the manner set forth in the Company’s 2004 Equity Incentive Award Plan (the “2004 Plan”) and 500,000 shares of Common Stock issuable pursuant to the terms and in the manner set forth in the Company’s Employee Stock Purchase Plan (the “ESPP”, and together with the 2004 Plan, the “Plans”).On December 15, 2011, the stockholders of the Company approved an amendment to each of the Plans to increase the number of shares of Common Stock authorized for issuance under such Plans by the amounts set forth above, respectively. In rendering the opinions set forth below, we have examined originals or copies certified or otherwise identified to our satisfaction of such documents and corporate and public records, and we have made such examination of law, as we have deemed necessary or appropriate as a basis for the opinion hereinafter expressed.The documents examined include, without limitation: (i) the Registration Statement and the exhibits thereto, (ii) the Company’s Amended and Restated Certificate of Incorporation, as amended, (iii) the Company’s Amended and Restated Bylaws, as amended, (iv) certain resolutions adopted by the Board of Directors and stockholders of the Company, and (v) the Plans.We have also examined and relied upon the original or certified copies of such records of the Company and such agreements, certificates of public officials, certificates of officers or representatives of the Company and others, and such other documents as we deem relevant and necessary as a basis for the opinion hereinafter expressed.With respect to such examination, we have assumed the genuineness of all signatures appearing on all documents presented to us as originals, the authenticity and completeness of documents submitted to us as originals and the conformity to the authentic originals of all documents presented to us as conformed or reproduced copies.We have further assumed the legal capacity of natural persons, and we have assumed that each party to the documents we have examined or relied upon (other than the Company) has the legal capacity or authority and has satisfied all legal requirements that are applicable to that party to the extent necessary to make such documents enforceable against that party. April 20, 2012 Page 2 Based upon the foregoing and subject to the assumptions, qualifications and limitations set forth herein, we are of the opinion that the Shares, when issued and paid for in accordance with the terms and conditions set forth in the Plans, will be legally issued, fully paid and non-assessable. We express no opinion as to the effect of any laws other than to the General Corporation Law of the State of Delaware and the laws of the United States of America. This opinion is given as of the date hereof and we assume no obligation to update or supplement such opinion to reflect any facts or circumstances that may hereafter come to our attention or any changes in fact or law that may hereafter occur. A member of this firm holds shares of Common Stock. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement and to the reference to this Firm under the caption “Legal Matters” in the prospectus constituting a part of the Registration Statement.In giving such consent, we do not thereby concede that our Firm is within the category of persons whose consent is required under Section 7 of the Securities Act or the rules and regulations of the Commission. This opinion letter is limited to the matters set forth herein, and no opinion may be inferred or implied beyond the matters expressly set forth herein.This opinion letter is not a guaranty nor may one be inferred or implied from any statement herein contained. Very truly yours, /s/ OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP
